NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALI BEN MOHAMED HENDAOUI,                       No.    16-73975

                Petitioner,                     Agency No. A077-976-595

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Ali Ben Mohamed Hendaoui, a native and citizen of Tunisia, petitions for

review of the Board of Immigration Appeals’ order affirming without opinion an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, and review de novo

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Sembiring v. Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). We

deny in part and dismiss in part the petition for review.

       The agency did not abuse its discretion in denying Hendaoui’s motion to

reopen based on lack of notice, where the notice to appear and notice of hearing

were sent by regular mail to his most recent address of record, and he did not

provide sufficient evidence to rebut the presumption of effective service. See id. at

988-89 (identifying factors relevant to evaluating a petitioner’s rebuttal of the

presumption of effective delivery); Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010) (holding the agency adequately considered evidence and sufficiently

announced its decision).

      We lack jurisdiction to consider Hendaoui’s unexhausted due process

contention. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (this court

lacks jurisdiction to review contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     16-73975